Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021, has been entered.
Claims 1-4 and 6-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 requires waiting for a certain amount of time based on “cell death by necrosis until immune cells gather”.  This process is not described in the Specification nor is there any discussion as to how one would be able to determine when this period begins or ends.  How does one know that immune cells have gathered?  Is there some imaging or other diagnostic performed to ensure the cells have in fact gathered?  Cells are microscopic; how does Applicant intend to determine that they have gathered?  How long does it take for the immune system to respond to necrosis?  There must be some finite amount of time, but at the micro level, this seems to be immediate (see Hannoodee S, Nasuruddin DN. Acute Inflammatory Response. [Updated 2020 Nov 26]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2021 Jan-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK556083/, “Inflammation is part of the innate defense mechanism of the body against infectious or non-infectious etiologies. This mechanism is non-specific and immediate.” Emphasis added; see also, Rock, K. L., & Kono, H. (2008). The inflammatory response to cell death. Annual review of pathology, 3, 99–126. https://doi.org/10.1146/annurev.pathmechdis.3.121806.151456, “When cells die and undergo necrosis in vivo, the tissue site is rapidly infiltrated with leukocytes, consisting initially of neutrophils followed by accumulations of monocytes.” Emphasis 
While Applicant has literal support for the claim limitation, the lack of detail is significant such that a person having ordinary skill in the art would conclude Applicant was not in possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “waiting for a time after occurrence of a cell death by necrosis of cells of the tumor until immune cells gather and immune response is elicited in the tumor”.  There are several issues with this claim language.  
First, the claim requires “a cell death” by necrosis of “cells”.  The Examiner assumes this is just an attempt to avoid lack of antecedent basis issues by placing “a” before cell death.  The Examiner reads the claim as being “a cell death by necrosis of the tumor”.  The inclusion of “a cell” and “cells” creates some ambiguity as to how many cells need to die before the wait is over.

Finally, what is meant by the term “gather”?  Do two cells simply need to be in the same vicinity?  How close do they need to be?  Do the cells need to be actively engaged in a particular activity?  The term is not clearly defined in the disclosure and a person having ordinary skill in the art could need limit the metes and bounds to a particular interaction between cells. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0010558) in view of Imaizumi et al. (US 2004/0186351), Nunes (US 2017/0173134), and Lewkowicz et al. (US 2005/0288594).
Regarding Claim 1, Kobayashi discloses:

administering a therapeutically effective amount of one or a plurality of antibody-IR 700 molecules to the subject (see Paragraph 0008 indicating that this antibody is used in the subject), in which the antibody specifically binds to a cell surface protein of the tumor (see Paragraph 0008);
applying a first light of a wavelength in a range from 660 nm to 740 nm (Abstract; Paragraph 0006), and 
applying the first light to at least a part of the tumor, to supply energy of at least 1 J/cm2 to at least the part of the tumor (Paragraph 0006);
waiting for a time after occurrence of a cell death by necrosis of cells of the tumor until immune cells gather and an immune response is elicited in the tumor (see Paragraph 0108 indicating that the light application kills the tumor cells and allows the surgeon to visualize the margins of the tumor for resection; during this visualization period, the body’s natural immune response to cell death is occurring).
Kobayashi further discloses using the method during endoscopic procedures and resecting the tumor (see Paragraph 0108), but does not explicitly disclose inserting an optical probe into the subject; applying the first light from the optical probe such that the first light has an energy of less than 1 J/cm2; observing a second light generated by the first light through a filter configured to cut light having a wavelength in the range from 660 nm to 740 nm, to thereby determine a region of the tumor; inserting an energy device into the subject; and resecting tissues of the subject including the tumor using the energy device.

The combination of Kobayashi and Imaizumi discloses applying the light having the wavelength in the range from 660 nm to 740 nm from the optical probe and observing fluorescence with energy of less than 1J/cm.sup.2, to thereby determine a region of the tumor (see Kobayashi Paragraph 0107 indicating that the energy amount of the light applied can be reduced significantly (1/1000 or 1/10,000) relative to the therapeutic amount to allow for monitoring the size of a tumor as opposed to killing the tumor cells).  Between Kobayashi’s disclosure showing that it was known to use less energy to monitor something like the size of a tumor and Imaizumi’s disclosure indicating that it is known to use excitation light and detect fluorescence from a lesion (Paragraph 0119), the Examiner asserts that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply less energy to visualize the tumor prior to applying more energy to treat the tumor.  Such a modification allows the user to see the tumor before increasing the energy level for treatment.  Although the applied treatment levels of light do not cause substantial harm to a patient, they do cause some harm (see Kobayashi Paragraph 0006 indicating that less than 1% of normal cells are killed).  Being able to visualize the target before 
Lewkowicz teaches using appropriate color filters to image a targeted tumor (see Paragraph 0031).  When combined with the excitation wavelengths in Kobayashi, the feature is obvious.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayshi’s method to include a filter as taught to be beneficial by Lewkowicz.  Such a modification uses well-known imaging techniques to highlight the tumor.
Nunes teaches that it is known to resect tumors using laser scalpels (see Paragraph 0054).  Also, Applicant’s disclosure makes it clear that the energy device is known in the art (see Paragraph 0023).  Using a known device to perform the function it was intended to perform is obvious.  Also, Kobayashi discloses resecting the tumor after it has been irradiated such that using a known to device to perform this function is implied.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s method to include an energy device for resecting a tumor.  Such a modification removes the tumor from the body after it has been irradiated and the cells killed.

Regarding Claim 2, Kobayashi as modified discloses wherein
in the inserting of the optical probe step, the optical probe is inserted into the subject together with a first endoscope (see Imaizumi Fig. 1 showing laser 7 inserted through an endoscope),

in the inserting of the energy device, the energy device is inserted into the subject either together with the first endoscope, or together with a second endoscope, the second endoscope being an endoscope different from the first endoscope (Kobayashi Paragraph 0108 indicates that the method is performed endoscopically, Imaizumi shows a standard endoscope in Fig. 1 with a forceps port for tool insertion such that Nunes’s energy device (or any other publicly known device as stated in Applicant’s disclosure) can be inserted into the patient), and 
in the resecting, the tissues are resected under an observation with the second endoscope (see Kobayashi Paragraph 0108 indicating that the benefit of using an endoscope is that the surgeon can see the tumor’s boundary to ensure complete resection of the tumor).

Regarding Claim 3, Kobayashi as modified discloses wherein
the tumor is a gastrointestinal cancer (see Paragraphs 0083 and 0108 indicating that the tumor can be in the colon and Paragraphs 0083 and 0099 as well as throughout the disclosure indicating the antibody was developed to target cancer cells),
in the inserting of the optical probe, the optical probe is inserted into the subject through a treatment instrument port of a first endoscope inserted in the subject (see Imaizumi Fig. 1 showing laser 7 inserted through an endoscope forceps port 36), 

in the inserting of the energy device, the energy device is inserted into the subject through the treatment instrument port of the first endoscope, or the energy device is inserted into the subject through a treatment instrument port, of a second endoscope, the second endoscope being an endoscope different from the first endoscope (Kobayashi Paragraph 0108 indicates that the method is performed endoscopically, Imaizumi shows a standard endoscope in Fig. 1 with a forceps port for tool insertion such that Nunes’s energy device (or any other publicly known device as stated in Applicant’s disclosure) can be inserted into the patient), and
 in the resecting, the tissues are resected under an observation with the second endoscope (see Kobayashi Paragraph 0108 indicating that the benefit of using an endoscope is that the surgeon can see the tumor’s boundary to ensure complete resection of the tumor).

Regarding Claim 4, Kobayashi as modified discloses wherein the tumor is a bladder cancer (Kobayashi Paragraph 0083), in the inserting of the optical probe, the 

Regarding Claims 6 and 7, Kobayashi as modified discloses wherein the region of the tumor determined in the applying of the first light of the wavelength in the range from 660 nm to 740 nm is subjected to marking, wherein the marking is dyeing (see Lewkowicz Paragraph 0031 discussing including a dye in the tumor marker for viewing).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0010558), Imaizumi et al. (US 2004/0186351), Nunes (US 2017/0173134), and Lewkowicz et al. (US 2005/0288594), as applied to claims 2 and 3 above, and further in view of Hurst et al. (US 2014/0034082).
Kobayashi as modified discloses the invention substantially as claimed as stated above.
Regarding Claims 8 and 10, Kobayashi as modified does not explicitly disclose where, during the waiting, the first endoscope is extracted from the subject.  Hurst teaches that it is known to remove endoscopes during procedures to clean the scope (see Paragraph 0007).  Removing the scope for cleaning prior to resecting the tumor 

Regarding Claims 9 and 11, Kobayashi as modified does not explicitly disclose where, during the waiting, the first endoscope remains inserted in the subject.  Hurst teaches that it is known to incorporate cleaning means into a scope or to provide a cannula that cleans the scope without having to remove the scope during the procedure (see Paragraphs 0007-0008).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s method to include Hurst’s teaching to clean the scope without removing it.  Such a modification keeps the scope at the target site to keep the target tissue (here, the tumor) in view as opposed to having to remove the scope and then reorient the view upon reentry.

Response to Arguments
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive.
Applicant argues that the Examiner is relying on inherency in that immune cells may occur or be present in Kobayashi’s visualization step, but this is not necessarily the case.  Applicant continues by stating that Kobayashi could not and does not determine 
The claims are not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hannoodee S, Nasuruddin DN. Acute Inflammatory Response. [Updated 2020 Nov 26]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2021 Jan-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK556083/; Rock, K. L., & Kono, H. (2008). The inflammatory response to cell death. Annual review of pathology, 3, 99–126. https://doi.org/10.1146/annurev.pathmechdis.3.121806.151456.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795